Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
 
3. 	Claim status: Claims 1-12 will be allowable once the double patenting rejection overcome. 


Double Patenting

4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 2, 3, 4, 11 & 12 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-7  of application No.16/961537 (Now Patent 11163979). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical; however, the scope of the invention are the same. Omission of an element is an obvious expedient when the remaining elements perform the same function as before. 


Instant Application (17/490695)
Application (16/961537)
Claim 1: 

A face authentication apparatus comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: 



acquire a face image of an authentication target; perform face authentication by calculating similarity between face information based on the face image of the authentication target and reference face information of each of a plurality of registered users; compare the similarity with a threshold; calculate an average similarity value on a success result of the face authentication of the plurality of registered users; 





generate an approximation function representing a change in the similarity as a function of time; predict a change in the similarity based on the generated approximation function; change the threshold based on a result of the prediction.  

Claim 1: 

A face authentication on apparatus comprising: a memory containing program instructions; and a processor coupled to the memory, wherein the processor is configured to execute the program instructions to: 


acquire a face image of an authentication target; perform face authentication by calculating similarity between face information based on the face image of the authentication target and reference face information of each registered user and comparing the similarity with a threshold; 




predict a change in the similarity on a basis of a similarity history on authentication success; and change the threshold on a basis of a result of the prediction, wherein the predicting includes classifying similarity values in the similarity history on the authentication success of a plurality of registered users into a plurality of groups on a basis of authentication time, calculating an average similarity value on the authentication success of the registered users for each of the groups, 
and generating an approximation function representing a change in the similarity as a function of time with use of the average similarity value, thereby predicting a change in the average similarity value.



Claim 2: The face authentication apparatus according to claim 1, wherein the at least one processor configured to execute to: change the threshold based on a prediction result of the change in the average similarity value.  

Claim 2: The face authentication apparatus according to claim 1, wherein the predicting includes predicting the change in the similarity by generating an approximation function representing the change in the similarity as a function of time with use of the similarity history on the authentication success.

Claim 3: The face authentication apparatus according to claim 1, wherein the changing the threshold includes changing the threshold on a basis of a prediction result of the change in the average similarity value.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648